Filed 01/12/19                                                  Case 19-20117                                                                     Doc 7
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-20117-D
    Robert Lee McCabe                                                                                          Chapter 7
    Sharon Lois McCabe
             Debtors
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 10, 2019
                                          Form ID: 309A                      Total Noticed: 17

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Jan 12, 2019.
    db/jdb         +Robert Lee McCabe,    Sharon Lois McCabe,   1354 Meadowbrook Lane,   Corning, CA 96021-3131
    22644390        Ashro,   111 27th Ave,    Monroe WI 53566
    22644396       +First Investors Servicing Corp,    PO Box 205749,   Dallas TX 75320-5749
    22644399       +Synchrony Bank,    PO Box 690061,   Orlando FL 32869-0061

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    aty            +E-mail/Text: djacobs@japc-law.com Jan 11 2019 03:47:51       Douglas B. Jacobs,
                     20 Independence Cir,   Chico, CA 95973-0210
    tr              EDI: QMPDACQUISTO.COM Jan 11 2019 08:18:00       Michael P. Dacquisto,    PO Box 493310,
                     Redding, CA 96049-3310
    smg             EDI: EDD.COM Jan 11 2019 08:18:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,   PO Box 826880,     Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Jan 11 2019 08:18:00      Franchise Tax Board,     PO Box 2952,
                     Sacramento, CA 95812-2952
    22644391       +EDI: BANKAMER.COM Jan 11 2019 08:18:00      Bank of America,    PO Box 31785,
                     Tampa FL 33631-3785
    22644392       +EDI: CAPITALONE.COM Jan 11 2019 08:18:00      Capital One,    PO Box 60599,
                     City Of Industry CA 91716-0599
    22644393       +EDI: RCSFNBMARIN.COM Jan 11 2019 08:18:00      Credit One Bank,     PO Box 60500,
                     City of Industry CA 91716-0500
    22644394       +EDI: ESSL.COM Jan 11 2019 08:18:00      Dish Network,    PO Box 7203,    Pasadena CA 91109-7303
    22644395       +EDI: BLUESTEM Jan 11 2019 08:18:00      Fingerhut,    6250 Ridgwood,    Saint Cloud MN 56303-0820
    22644397        EDI: CBSKOHLS.COM Jan 11 2019 08:18:00      Kohls,    PO Box 2983,    Milwaukee WI 53201-2983
    22644398       +EDI: MERRICKBANK.COM Jan 11 2019 08:18:00      Merrick Bank,    PO Box 9201,
                     Old Bethpage NY 11804-9001
    22644401       +EDI: RMSC.COM Jan 11 2019 08:18:00      Walmart,    Sychrony Bank,    PO Box 965060,
                     Orlando FL 32896-5060
    22644400       +EDI: RMSC.COM Jan 11 2019 08:18:00      Walmart,    Synchrony Bank,    PO Box 960027,
                     Orlando FL 32896-0027
                                                                                                    TOTAL: 13

                  ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Jan 12, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on January 10, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 01/12/19                                                            Case 19-20117                                                                                  Doc 7
        Information to identify the case:
        Debtor 1               Robert Lee McCabe                                                         Social Security number or ITIN            xxx−xx−4765
                               First Name   Middle Name     Last Name                                    EIN _ _−_ _ _ _ _ _ _
        Debtor 2               Sharon Lois McCabe                                                        Social Security number or ITIN            xxx−xx−4134
        (Spouse, if filing)
                               First Name   Middle Name     Last Name                                    EIN     _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court             Eastern District of California
                                                                                                         Date case filed for chapter 7: 1/9/19
        Case number:          19−20117 − D − 7
                                                                                                                                                                12/15

        Official Form 309A (For Individuals or Joint Debtors)
        Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
        For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
        been entered.

        This notice has important information about the case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
        property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
        violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
        or not exist at all, although debtors can ask the court to extend or impose a stay.

        The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
        debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
        for more information.)

        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.

        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                          About Debtor 1:                                              About Debtor 2:

         1.     Debtor's full name                        Robert Lee McCabe                                            Sharon Lois McCabe

         2.     All other names used in the
                last 8 years

         3.    Address                                 1354 Meadowbrook Lane                                           1354 Meadowbrook Lane
                                                       Corning, CA 96021                                               Corning, CA 96021

         4.    Debtor's attorney                       Douglas B. Jacobs                                               Contact phone: (530) 342−6144
                                                       20 Independence Cir
               Name and address                        Chico, CA 95973

         5.    Bankruptcy trustee                      Michael P. Dacquisto                                            Contact phone: 530−244−6007
                                                       PO Box 493310
               Name and address                        Redding, CA 96049−3310

                                                                                                                                For more information, see page 2 >


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 1
Filed 01/12/19                                                           Case 19-20117                                                                                     Doc 7
        Debtor: Robert Lee McCabe and Sharon Lois McCabe                                                                     Case number: 19−20117 − D − 7


        6. Bankruptcy clerk's office                     Robert T Matsui United States Courthouse                         Hours: M−F 9:00 AM − 4:00 PM
                                                         501 I Street, Suite 3−200
             You may inspect all records filed in this   Sacramento, CA 95814                                             www.caeb.uscourts.gov
            case at this office or online at                                                                              Phone: (916) 930−4400
            www.pacer.gov.
                                                                                                                          Date: 1/10/19

        7. Meeting of creditors                          February 27, 2019 at 08:00 AM                                    Location:
            Debtors must attend the meeting to be
            questioned under oath. In a joint case,      The meeting may be continued or adjourned to a later date.       2986 Bechelli Lane, 2nd Floor,
            both spouses must attend. Creditors may      If so, the date will be on the court docket.                     Room 200, Redding, CA
            attend, but are not required to do so.
                                                                                                                          Debtors are required to bring
                                                                                                                          government issued photo identification
                                                                                                                          and proof of social security number to
                                                                                                                          the meeting of creditors.


        8. Presumption of abuse                          The presumption of abuse does not arise.
            If the presumption of abuse arises, you
            may have the right to file a motion to
            dismiss the case under 11 U.S.C. §
            707(b). Debtors may rebut the
            presumption by showing special
            circumstances.


        9. Deadlines                                     File by the deadline to object to discharge or                   Filing deadline: 4/29/19
            The bankruptcy clerk's office must receive   to challenge whether certain debts are
            these documents and any required filing      dischargeable:
            fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


        10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                         it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
            Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
            you receive a notice to do so.


        11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                         to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                         have any questions about your rights in this case.


        12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                         distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                         the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                         exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.



        13. Options to Receive Notices                   Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can
            Served by the Clerk by Email                 register for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of
                                                         Court. Both options are FREE and allow the Clerk to quickly send you court−issued notices and orders by
            Instead of by U.S. Mail                      email.


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
